                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    PEGGY PRUCHNICKI,                                     Case No. 2:19-CV-1193 JCM (BNW)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     ENVISION HEALTHCARE
                      CORPORATION, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is defendants Envision Healthcare Corporation d/b/a Envision
               14
                      Healthcare (“Envision”), EmCare, Inc. (“EmCare”), and Sheridan Healthcorp, Inc.’s
               15
                      (“Sheridan”) (collectively, “defendants”) motion to dismiss. (ECF No. 18). Plaintiff Peggy
               16
                      Pruchnicki (“plaintiff”) filed a response (ECF No. 23), to which defendants did not reply.
               17
                             Also before the court is defendants’ motion to dismiss plaintiff’s second amended
               18
                      complaint. (ECF No. 27). Plaintiff filed a response (ECF No. 31), to which defendants replied
               19
                      (ECF No. 36).
               20
                      I.     Background
               21
                             The instant putative class action arises from a data breach. (ECF No. 26). Plaintiff
               22
                      brings claims for negligence, breach of implied contract, negligent misrepresentation, and
               23
                      violation of Nevada Revised Statute (“NRS”) § 41.600 on behalf of herself and “[a]ll persons
               24
                      whose [p]ersonal [d]ata was procured by a third party as a result of the [d]ata [b]reach due to the
               25
                      Envision Defendants’ failure to secure its internal systems of record.”1 Id. at 12.
               26
               27
               28            1
                               Alternatively, she brings her claims on behalf of Nevada residents, rather than “all
                      persons” who were affected by the data breach. (ECF No. 26 at 12).
James C. Mahan
U.S. District Judge
                1            Plaintiff provided her personal and/or financial information to defendants. Id. at 3. In
                2     July 2018, defendants’ systems were breached by an unidentified third party, who was allegedly
                3     able to procure plaintiff’s name, date of birth, social security number, driver’s license number,
                4     and unidentified “financial information.” Id. Defendants did not notify the individuals whose
                5     information was compromised until October 10, 2018, at which time they indicated that such
                6     information “may” have been compromised.           Id. at 4. On February 29, 2019, defendants
                7     determined that plaintiff’s information had been compromised. Id. at 5. Plaintiff did not receive
                8     notice that her information had, in fact, been compromised until May 3. Id.
                9            Although plaintiff has not suffered identity theft or fraud, she alleges that such criminal
              10      activity is “imminent and certainly impending.” Id. at 8. On that basis, plaintiff brought her
              11      claims in Nevada state court (ECF No. 1-1), and defendants timely removed the action (ECF No.
              12      1).
              13      II.    Legal Standard
              14             A court may dismiss a complaint for “failure to state a claim upon which relief can be
              15      granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
              16      statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
              17      Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
              18      factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
              19      the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
              20      omitted).
              21             “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              22      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              23      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              24      omitted).
              25             In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              26      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              27      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1     truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
                2     conclusory statements, do not suffice. Id. at 678.
                3            Second, the court must consider whether the factual allegations in the complaint allege a
                4     plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
                5     alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
                6     the alleged misconduct. Id. at 678.
                7            Where the complaint does not permit the court to infer more than the mere possibility of
                8     misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”
                9     Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
              10      line from conceivable to plausible, plaintiff's claim must be dismissed. Twombly, 550 U.S. at
              11      570.
              12             The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
              13      1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
              14                     First, to be entitled to the presumption of truth, allegations in a
                                     complaint or counterclaim may not simply recite the elements of a
              15                     cause of action, but must contain sufficient allegations of
                                     underlying facts to give fair notice and to enable the opposing
              16                     party to defend itself effectively. Second, the factual allegations
                                     that are taken as true must plausibly suggest an entitlement to
              17                     relief, such that it is not unfair to require the opposing party to be
                                     subjected to the expense of discovery and continued litigation.
              18
              19      Id.
              20      III.   Discussion
              21             As an initial matter, the court notes that plaintiff filed her second amended complaint on
              22      August 26, 2019. (ECF No. 26). Thus, the court denies defendants’ motion to dismiss the prior
              23      complaint as moot. (ECF No. 18). The court now turns to defendants’ motion to dismiss the
              24      operative complaint.
              25             The instant case falls within the ambit of recent data breach litigation across the country,
              26      and the instant motion embraces a developing area of law. See, e.g., In re Zappos.com, Inc., 888
              27      F.3d 1020 (9th Cir. 2018), cert. denied sub nom. Zappos.com, Inc. v. Stevens, 139 S. Ct. 1373
              28      (2019); Dieffenbach v. Barnes & Noble, Inc., 887 F.3d 826 (7th Cir. 2018); In re Horizon

James C. Mahan
U.S. District Judge                                                  -3-
                1     Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625 (3d Cir. 2017); In re SuperValu, Inc.,
                2     870 F.3d 763 (8th Cir. 2017); Attias v. Carefirst, Inc., 865 F.3d 620 (D.C. Cir. 2017); Remijas v.
                3     Neiman Marcus Grp., LLC, 794 F.3d 688 (7th Cir. 2015); Reilly v. Ceridian Corp., 664 F.3d 38
                4     (3d Cir. 2011); Krottner v. Starbucks Corp., 628 F.3d 1139 (2010); Pisciotta v. Old Nat.
                5     Bancorp, 499 F.3d 629 (7th Cir. 2007); In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d
                6     953 (N.D. Cal. 2016).
                7            In the wake of the Supreme Court’s decisions in Spokeo, Inc. v. Robins, 136 S. Ct. 1540
                8     (2016), as revised (May 24, 2016), and Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013),
                9     many defendants facing data-breach cases disputed plaintiffs’ standing to bring their claims. But
              10      the Supreme Court has not provided guidance on standing issues specifically in the data-breach
              11      context. Instead, standing arguments in data-breach cases have been left to the circuit courts,
              12      where they have been met with mixed success. The D.C., Sixth, Seven, and Ninth Circuits have
              13      held that data-breach plaintiffs alleging future harm have standing. See, e.g., In re Zappos.com,
              14      Inc., 888 F.3d 1020 (holding that data-breach plaintiffs alleging future harms have standing);
              15      Dieffenbach, 887 F.3d 826 (same); Attias, 865 F.3d 620 (same); Galaria v. Nationwide Mut. Ins.
              16      Co., 663 F. App’x 384 (6th Cir. 2016) (same). On the other hand, the First, Second, Third,
              17      Fourth, and Eighth Circuits have not. See, e.g., In re SuperValu, Inc., 870 F.3d 763 (affirming
              18      dismissal for lack of standing); In re Horizon Healthcare Servs. Inc. Data Breach Litig., 846
              19      F.3d 625 (same); Reilly., 664 F.3d 38 (same); Whalen v. Michaels Stores, Inc., 689 F. App’x 89
              20      (2d Cir. 2017) (same).
              21             While the circuits remain split on the issue, this court is bound by Ninth Circuit
              22      precedent.   The Ninth Circuit in In re Zappos.com, Inc. expressly held that “[a] plaintiff
              23      threatened with future injury has standing to sue if the threatened injury is certainly impending,
              24      or there is a substantial risk that the harm will occur.” 888 F.3d at 1024 (quoting Susan B.
              25      Anthony List v. Driehaus, ––– U.S. ––––, 134 S.Ct. 2334, 2341 (2014)) (internal quotation marks
              26      omitted).
              27             But, as the Eighth Circuit advised, “it is crucial . . . not to conflate Article III’s
              28      requirement of injury in fact with a plaintiff’s potential causes of action, for the concepts are not

James C. Mahan
U.S. District Judge                                                   -4-
                1     coextensive.” Carlsen v. GameStop, Inc., 833 F.3d 903, 909 (8th Cir. 2016) (citation, alteration,
                2     and quotation marks omitted); see also Bond v. United States, 564 U.S. 211, 218 (2011) (“Even
                3     though decisions . . . have been careful to use the terms ‘cause of action’ and ‘standing’ with
                4     more precision, the distinct concepts can be difficult to keep separate.”). Thus, while threatened
                5     future injury satisfies the “injury in fact” requirement for standing to bring a claim, the issue of
                6     damages as an element thereof is a separate, albeit analogous, inquiry. Unfortunately, there is
                7     little authority—whether in this circuit or others—to provide guidance on this issue.
                8            Defendants concede that plaintiff has standing to bring her claims. (ECF No. 27). They
                9     instead argue instead that plaintiff has not alleged cognizable damages as an element of her
              10      negligence, breach of implied contract, negligent misrepresentation, and NRS 41.600 claims. Id.
              11      And, to be sure, plaintiff must prove damages to prevail on any of those claims. Sanchez ex rel.
              12      Sanchez v. Wal-Mart Stores, Inc., 221 P.3d 1276, 1280 (Nev. 2009) (“[T]o prevail on a
              13      negligence claim, a plaintiff must establish . . . damages.”); Saini v. Int’l Game Tech., 434 F.
              14      Supp. 2d 913, 919–20 (D. Nev. 2006) (“Nevada law requires the plaintiff in a breach of contract
              15      action to show . . . damage as a result of the breach.” (citing Richardson v. Jones, 1 Nev. 405,
              16      405 (Nev.1865))); Barmettler v. Reno Air, Inc., 114 Nev. 441, 446–47, 956 P.2d 1382, 1386
              17      (1998) (“[Plaintiff] has the burden of proving each and every element of his fraudulent
              18      misrepresentation claim by clear and convincing evidence: . . . (4) damage to the plaintiff as a
              19      result of relying on the misrepresentation.”); Alexander v. Falk, No. 2:16-cv-02268-MMD-GWF,
              20      2019 WL 3717802, at *5 (D. Nev. Aug. 7, 2019) (“A deceptive trade practices claim brought
              21      pursuant to NRS § 41.600(1) requires proof that the defendant committed consumer fraud
              22      causing damage to the plaintiff.” (emphasis added)).
              23             Accordingly, the court is tasked with determining whether plaintiff has sufficiently
              24      alleged damage to sustain her claims. Although not entirely binding on this court, the case of
              25      Krottner v. Starbucks Corp. is instructive. In its published opinion, the Ninth Circuit held that
              26      the plaintiffs had standing to bring their claims in a data-breach case. 628 F.3d 1139. In its
              27      unpublished memorandum, however, the Ninth Circuit affirmed the district court’s dismissal of
              28      plaintiffs’ claims because they “did not adequately allege the elements of their state-law claims.”

James C. Mahan
U.S. District Judge                                                  -5-
                1     Krottner v. Starbucks Corp., 406 F.App’x. 129, 131 (9th Cir. 2010). In particular, the plaintiffs
                2     in Kottner did not establish a cognizable injury for purposes of their negligence claim. Id. The
                3     plaintiffs further failed to establish the existence of an implied contract. Id.
                4              Here, plaintiff alleges that her damages include lost time mitigating the effects of the data
                5     breach, emotional distress, the “imminent and certainly impending injury flowing from potential
                6     fraud and identity theft,” diminution in value of her personal and financial information, and
                7     continued risk to her personal data. (ECF No. 26 at 7–11).
                8              Consistent with the Ninth Circuit’s Krottner memorandum, alleged injuries that stem
                9     from the danger of future harm are insufficient to support a negligence action. Thus, the court
              10      finds that the “imminent and certainly impending injury flowing from potential fraud and
              11      identity theft” and the continued risk to her personal data are too tenuous to constitute “damages”
              12      as an element of plaintiff’s claims.
              13               Accordingly, the court is left with three alleged categories of damages: lost time,
              14      emotional distress, and diminution in value of personal and financial information.
              15            1. Lost time
              16               Plaintiff relies on several cases to support the contention that lost time is sufficient to
              17      constitute damages for the purposes of her state-law claims. Plaintiff’s cited authority include
              18      the Seventh Circuit’s opinion in Dieffenbach, which held that “[m]oney out of pocket is a
              19      standard understanding of actual damages in contract law, antitrust law, the law of fraud, and
              20      elsewhere.” Dieffenbach, 887 F.3d at 830. The Seventh Circuit specifically noted as follows:
              21                      the data theft may have led them to pay money for credit-
                                      monitoring services, because unauthorized withdrawals from their
              22                      accounts cause a loss (the time value of money) even when banks
                                      later restore the principal, and because the value of one’s own time
              23                      needed to set things straight is a loss from an opportunity-cost
                                      perspective. These injuries can justify money damages, just as they
              24                      support standing.
              25
                      Id. at 828. But the plaintiffs in Dieffenbach had actually incurred the out-of-pocket expenses of a
              26
                      credit-monitoring service and had actually suffered fraudulent withdrawals from their accounts.
              27
                      Id.
              28

James C. Mahan
U.S. District Judge                                                    -6-
                1               Similarly, in Corona v. Sony Pictures Entm’t, Inc., the Northern District of California
                2     held that “general allegations of lost time are too speculative to constitute cognizable injury.”
                3     No. 14-CV-09600 RGK EX, 2015 WL 3916744 at *4 (C.D. Cal. June 15, 2015). But the Corona
                4     court found that the plaintiffs adequately alleged a cognizable injury because they had already
                5     incurred “costs associated with credit monitoring, password protection, freezing/unfreezing of
                6     credit, obtaining credit reports, and penalties resulting from frozen credit.” Id.
                7               Another case from the Northern District of California, Castillo v. Seagate Tech., LLC, is
                8     similarly persuasive. No. 16-CV-01958-RS, 2016 WL 9280242 (N.D. Cal. Sept. 14, 2016). In
                9     Castillo, the court held that plaintiffs “who have incurred such out-of-pocket expenses have
              10      pleaded cognizable injuries, whereas those who claim only that they may incur expenses in the
              11      future have not.” Id. at *4. Out-of-pocket expenses included the hiring of an accountant and a
              12      subscription to an identity-protection service. Id.
              13                Accordingly, the court finds that tangible, out-of-pocket expenses are required in order
              14      for lost time spent monitoring credit to be cognizable as damages. Here, plaintiff does not allege
              15      that she has incurred any out-of-pocket expenses.          Instead, her allegations are limited to
              16      “spend[ing] time procuring her consumer disclosures from several credit reporting agencies and
              17      investigating the content for allegedly fraudulent activity,” obtaining a new payment card and
              18      credit card, and reviewing her accounts for roughly thirty minutes a week. (ECF No. 26 at 7–8).
              19      Although, “[a]s a nurse practitioner and a small business owner, [p]laintiff’s time is as limited as
              20      it is valuable,” id. at 8, it is not a cognizable injury sufficient to support the element of damages
              21      required to prevail on her negligence, breach of implied contract, negligent misrepresentation, or
              22      NRS 41.600 claims.
              23         2. Emotional distress
              24                Nevada law “require[s] a plaintiff to demonstrate that he or she has suffered some
              25      physical manifestation of emotional distress in order to support an award of emotional damages.”
              26      Betsinger v. D.R. Horton, Inc., 232 P.3d 433, 436 (Nev. 2010) (citing Barmettler v. Reno Air,
              27      Inc., 956 P.2d 1382, 1387 (Nev. 1998); Chowdhry v. NLVH, Inc., 851 P.2d 459, 462 (Nev.
              28      1993)).     Admittedly, the Nevada Supreme Court has “relaxed the physical manifestation

James C. Mahan
U.S. District Judge                                                   -7-
                1     requirement in a few limited instances.” Id. (citing Olivero v. Lowe, 995 P.2d 1023, 1026 (Nev.
                2     2000)).      The Nevada Supreme Court provided guidance on the physical manifestation
                3     requirement as follows:
                4                      Unlike in Olivero, where we stated that “the nature of a claim of
                                       assault is such that the safeguards against illusory recoveries
                5                      mentioned in Barmettler and Chowdhry are not necessary,” 116
                                       Nev. at 400, 995 P.2d at 1026, there is no guarantee of the
                6                      legitimacy of a claim for emotional distress damages resulting
                                       from a failed real estate and lending transaction without a
                7                      requirement of some physical manifestation of emotional distress.
                8
                      Id.
                9
                                Here, plaintiff’s negligence, breach of implied contract, negligent misrepresentation, and
              10
                      NRS 41.600 claims all stem from a data breach. These claims bear more resemblance to a failed
              11
                      real estate and lending transaction—particularly because of plaintiff’s contract claim—than an
              12
                      assault or battery claim. Thus, the court finds that the physical-manifestation requirement is
              13
                      applicable in this case. Regarding her emotional distress, plaintiff alleges only as follows:
              14
                                       The stress, nuisance, and annoyance of dealing with issues
              15                       resulting from the [d]ata [b]reach. In particular, in addition to the
                                       items listed above, [p]laintiff has suffered from worry, anxiety, and
              16                       hesitation, particularly in applying for new credit cards. Moreover,
                                       as a small business owner, [p]laintiff is concerned that damage to
              17                       her creditworthiness could impact her ability to obtain credit for
                                       her business.
              18
              19      (ECF No. 26 at 8).
              20                Plaintiff does not allege any out-of-pocket expenses related to the underlying data breach,
              21      with the sole exception of the conclusory and unsupported allegation that there are
              22      “[a]scertainable losses in the form of out-of-pocket expenses . . . incurred to remedy or mitigate
              23      the effects of the data breach.” (ECF No. 26 at 11). Although she alleges her concern about
              24      applying for credit, both personally and for her business, she does not allege that she has been
              25      denied credit. She also alleges that she obtained a new payment card from Bank of America and
              26      a new credit card from American Express, but she does not allege that either replacement
              27      involved any out-of-pocket expenses. Plaintiff’s complaint is otherwise devoid of out-of-pocket
              28      expenses to support emotional-distress damages.

James C. Mahan
U.S. District Judge                                                    -8-
                1                Accordingly, plaintiff’s allegations of emotional distress are insufficient to satisfy the
                2     damages element of her claims.
                3           3. Diminution in value of personal and financial information
                4                Diminution in the value of personal information can be a viable theory of damages. See
                5     In re Facebook Privacy Litig., 572 Fed. App’x 494, 494 (9th Cir. 2014) (unpublished)
                6     (“Facebook”). In order to survive a motion to dismiss on this theory of damages, a plaintiff
                7     “must establish both the existence of a market for her personal information and an impairment of
                8     her ability to participate in that market.” Svenson v. Google Inc., No. 13-CV-04080-BLF, 2016
                9     WL 8943301, at *9 (N.D. Cal. Dec. 21, 2016) (citing In re Google, Inc. Privacy Policy Litig.,
              10      No. 5:12-CV-001382-PSG, 2015 WL 4317479 at *4 (N.D. Cal. July 15, 2015) (“Google”)).
              11                 None of the cases addressing diminution in value of personal and financial information
              12      were in the context of data breaches. In all three cases—Facebook, Svenson, and Google—the
              13      defendants specifically made the respective plaintiffs’ personal information available to third
              14      parties.     In Facebook, the plaintiffs specifically alleges that “the information disclosed by
              15      Facebook can be used to obtain personal information about plaintiffs . . . .” Facebook, 572 F.
              16      App’x at 494. Similarly, in both Svenson and Google, Google made the plaintiffs’ information
              17      available to third parties, which diminished their ability to sell that same information. Svenson,
              18      2016 WL 8943301, at *9 (“[B]y making [plaintiff’s] personal information available to YCDroid,
              19      Google diminished the value of that information.”); Google, 2015 WL 4317479, at *4
              20      (“Plaintiffs argue they have standing under two theories of injury-in-fact: . . . economic injury
              21      resulting from Google’s providing access to [p]laintiffs’ personal information to third parties.”).
              22      ...
              23      ...
              24      ...
              25      ...
              26      ...
              27      ...
              28

James C. Mahan
U.S. District Judge                                                     -9-
                1            Plaintiff balks that “[d]efendants apparently want [p]laintiff to outline the details of the
                2     ‘market value’ in more detail, even though the allegation plausibly places them on notice of the
                3     allegation.” (ECF No. 31 at 10–11). But Google is instructive on this point. In that case, the
                4     court granted Google’s motion to dismiss even though the plaintiffs had retained an expert “to
                5     show an analysis of what third parties would pay for a consumer database containing identifying
                6     information for mass marketing purposes.” Google, 2015 WL 4317479, at *5. The court noted
                7     as follows:
                8                   Plaintiffs do not allege economic injury from any dissemination—
                                    or any dissemination at all—or any injury in the form of loss of the
                9                   [p]laintiffs’ ability to sell their own information or its market
                                    value. Plaintiffs plead neither the existence of a market for their
              10                    email addresses and names nor any impairment of their ability to
                                    participate in that market.
              11
              12      Id.
              13             In Svenson, the case proceeded to summary judgment before being dismissed. Svenson,
              14      2016 WL 8943301. In that case, the plaintiffs’ expert “opine[d] that an active marketplace for
              15      consumers’ personal information exists, he describes a market in which such information is
              16      bundled in groups of 1,000 individuals or 10,000 individuals.” Id. at *9. The court granted
              17      Google’s motion for summary judgment and dismissed plaintiffs’ case because there was no
              18      indication that “as bundled, an individual’s personal information would have less value if
              19      previously disclosed to an App developer such as YCDroid.” Id.
              20             In this case, there are no specific allegations that plaintiff has been unable to sell, profit
              21      from, or otherwise monetize her personal information.           Similarly, there are no specific
              22      allegations suggesting how the value of her personal information has been reduced. Instead,
              23      there are only a handful of conclusory allegations to support these purported damages. Plaintiff
              24      argues that her allegation regarding the value of her personal information “plausibly places
              25      [defendant] on notice of the allegation.”2 (ECF No. 31 at 11). Plaintiff summarily alleges “there
              26      is a well-established and quantifiable national and international market” for her personal
              27
              28             2
                                In doing so, plaintiff seems to conflate Nevada’s notice-pleading requirements with the
                      federal judiciary’s plausibility standard under Twombly and Iqbal.
James C. Mahan
U.S. District Judge                                                  - 10 -
                1     information. Id. But she does not allege any details about that market. Plaintiff alleges that the
                2     deprivation of the value of her personal data is an “ascertainable loss,” but does not allege that
                3     she tried to sell her information and was prevented from doing so. Similarly, plaintiff does not
                4     allege that there was a reduction in the value of her personal information. To the contrary, she
                5     summarily argues that there was some unspecified “deprivation” of value. (ECF No. 26 at 11).
                6             Plaintiff presents no cogent allegations of a market for her information and provides no
                7     ascertainable loss to her own ability to sell her information. Unlike Svenson3 and Google,4
                8     plaintiff has no expert opinion to support the existence of a market for her information.
                9     Moreover, unlike Svenson or Google—where information was specifically disclosed to third
              10      parties that may otherwise be in the market for personal information—there is no allegation that
              11      the hackers in this case have disclosed plaintiff’s personal information or otherwise impeded her
              12      ability to participate in the market.
              13              Rather than provide any explanation of these markets or the value of her information,
              14      plaintiff supports her argument by citing NRS 597.770, which “provides that there is a ‘right of
              15      publicity’ in, among other things, a person’s name . . . .” Id. Thus, by plaintiff’s estimation, “the
              16      simplest answer to the ‘market value’ question is the one the Nevada legislature contemplated:
              17      according to them, the market value for unlawful use of a person’s name is at least $750 per
              18      person.” Id. But the “right of publicity” and the unlawful appropriation of her name is separate
              19      and distinct from any such market. Similarly, the fact that statutory damages are set at $750 for
              20      the unlawful appropriation of her name does not reflect any diminution in the value of her
              21      personal information.
              22              Accordingly, plaintiff has failed to plead diminution of the value of her personal
              23      information as a cognizable injury to support her claims.
              24
              25              3
                               Although Svenson was decided at summary judgment after the plaintiff’s expert was
                      unable to identify a market for the plaintiffs’ personal information, the court finds it instructive
              26      here.
              27              4
                                Admittedly, the court in Google dismissed the case for lack of standing, not for failure
                      to state a claim upon which relief can be granted. But the logic is the same: the case was
              28      dismissed because there was no showing of plaintiff’s inability to participate in a personal-
                      information market, if any such market existed.
James C. Mahan
U.S. District Judge                                                  - 11 -
                1            While sufficient to establish standing, none of plaintiff’s purported damages are sufficient
                2     to plausibly allege a claim upon which relief can be granted. Therefore, defendants’ motion to
                3     dismiss is granted.
                4     IV.    Conclusion
                5            Accordingly,
                6            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to
                7     dismiss (ECF No. 18) be, and the same hereby is, DENIED as moot.
                8            IT IS FURTHER ORDERED that defendants’ motion to dismiss (ECF No. 27) be, and
                9     the same hereby is, GRANTED.
              10             IT IS FURTHER ORDERED that plaintiff’s claims be, and the same hereby are,
              11      DISMISSED.
              12             The clerk is instructed to enter judgment and close the case accordingly.
              13             DATED February 20, 2020.
              14                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 - 12 -
